Appeal by defendant from a judgment of the Supreme Court, Kings County, entered December 15, 1972 after a nonjury trial, which (1) declared that a certain foreign judgment of divorce obtained by defendant in the State of Guyana is invalid and that plaintiff is the lawful wife of defendant and (2) granted plaintiff’s counsel a fee of $1,250; and plaintiff cross-appeals from so much .of the judgment as limited the counsel fee award to $1,250, inclusive of disbursements, and struck out a proposed provision to award her costs and disbursements of the action. Judgment modified, on the facts, by increasing the counsel fee award to $2,000. As so modified, judgment affirmed, with costs to plaintiff. The counsel fee awarded to plaintiff by Special Term was inadequate to the extent indicated herein. Hopkins, Acting P. J., Latham, Christ, Brennan and Benjamin, JJ., concur.